Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.
Applicants’ drawings filed November 30, 2020 and the information disclosure statements filed February 12, 2021 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-28 of U.S. Patent No. 8,895,536 B2; claim 1 of U.S. Patent N. 9,265,742 B2; claims 1, 5-7, 11, 12 and 23 of U.S. Patent No. 9,271,950 B2; claims 1-5, 10, 15, 19, 21 and 23 of U.S. Patent No. 9,326,958 B2; claims 1-7 of U.S. Patent No. 9,381,180 B2; claims 1, 14 and 16 of U.S. Patent No. 9,504,664 B2; claims 1-21 of U.S. Patent No. 9,693,980 B2; claim 1 of U.S. Patent No. 9,737,500 B2; claims 1-20 of U.S. Patent No. 9,744,132 B2; claims 1-20 of U.S. Patent No. 9,750,810 B2; claims 1-6 of U.S. Patent No. 10,004,704 B2; claims 1-20 of U.S. Patent No. 10,426,748 B2; claims 1-20 of U.S. Patent No. 10,213,381 B2; claim 1 of U.S. Patent No. 10,695,432 B2; claims 1-20 of U.S. Patent No. 10,835,490 B2; claims 1-20 of U.S. Patent No. 10,849,869 B2; claims 1-20 of U.S. Patent No. 11,202,831 B2 and claims 1-20 of U.S. Patent No. 11,154,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a pharmaceutical composition comprising a pharmaceutically-acceptable form of a propionic acid non-steroidal anti-inflammatory drug (NSAID) in a concentration of about 100 mg/mL to about 1,000 mg/mL, less than about 20% by weight of a pharmaceutically-acceptable polyethylene glycol (PEG) polymer, and at least 50% by weight of pharmaceutically-acceptable glycerolipids comprising monoglycerides, diglycerides, and triglycerides wherein the pharmaceutical composition is formulated to have a melting point of about 30°C or higher, and the patented applications teach pharmaceutical compositions comprising an ibuprofen, a pharmaceutically-acceptable liquid polyethylene glycol (PEG) polymer and a pharmaceutically-acceptable glycerolipids.
Note the less than 20% by weight of pharmaceutically-acceptable liquid PEG polymer falls within the patent applications’ ranges of about 8% to about 12%.  Also note at least 50% of the pharmaceutically-acceptable glycerolipids falls within the at least 60% range of the patented applications.
Note the broad propionic acid derived from a NSAID of the present application encompasses the narrowed specific propionic acid, ibuprofen of the patented applications.
Note the broad non-steroidal anti-inflammatory drug of the present application encompasses the narrowed specific anti-inflammatory drug, ibuprofen, of the patented applications.
Note the hard fat of the patented applications is a triglyceride.
Claims 1-20 are not allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,155,042 B2 and Claims 1-24 of U.S. Patent No. 9,795,577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a composition comprising a pharmaceutical composition comprising a pharmaceutically-acceptable form of a propionic acid non-steroidal anti-inflammatory drug (NSAID) in a concentration of about 100 mg/mL to about 1,000 mg/mL, less than about 20% by weight of a pharmaceutically-acceptable polyethylene glycol (PEG) polymer, and at least 50% by weight of pharmaceutically-acceptable glycerolipids comprising monoglycerides, diglycerides, and triglycerides wherein the pharmaceutical composition is formulated to have a melting point of about 30°C or higher (A product), and the patented application teaches a method of use claims containing the instant composition of the present application therein which makes the composition claims of the present application an obvious variation of the patented claims.
Claims 1-20 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629